Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López
a la cual se une el Juez Asociado Señor Ortiz.
Dados los hechos particulares del presente caso, concurrimos en el resultado a que llega el Tribunal en el mismo.
Nos vemos impedidos, sin embargo, de suscribir en su totalidad la sentencia que se emite por razón de que la misma discute someramente un punto de cardinal importancia en el derecho procesal penal, cual es: el derecho que tiene un imputado de delito a que el Ministerio Público le provea copia de la declaración jurada que un testigo de cargo haya presentado ante el fiscal durante la investigación de los hechos una vez dicho testigo, en el juicio en su fondo o en la vista preliminar, declara en el directo a preguntas del fiscal o cuando el testimonio del mismo es renunciado por el Estado como prueba de carácter acumulativo durante el proceso celebrado.
Por otro lado, la sentencia emitida refrenda o le imparte su aprobación —al guardar silencio— a un curso de acción observado en el presente caso por el Ministerio Público, el cual no sólo atenta contra el derecho a un juicio justo e imparcial, sino que constituye un intento por parte de estos *50funcionarios del Estado de evadir el cumplimiento de la jurisprudencia aplicable de este Tribunal sobre la materia. Nos referimos a la “práctica” de entrevistar una persona que se piensa utilizar como testigo de cargo sin que se le tome una declaración jurada.
H-4
Reconocimos el derecho a que hemos hecho alusión, por primera vez, en Pueblo v. Ribas, 83 D.P.R. 386 (1961).(1) En dicho caso, el juez de instancia había sostenido la negativa del fiscal de entregarle a la defensa copia de la declaración jurada prestada por un policía testigo de cargo. Al revocar por ese hecho la convicción decretada expresamos:
No es necesario determinar si negarle al acusado copia de la declaración jurada por él solicitada[,] para impugnar la veracidad de un testigo de cargo[,] infringe los preceptos básicos del debido proceso de ley. Cf. Cicenia v. Lagay, 357 U.S. 504, 78 S.Ct. 1297, 2 L.Ed.2d 1523 (1958); Leland v. Oregon, 343 U.S. 790, 72 S.Ct. 1002, 96 L.Ed. 1302 (1952). Margolin, Due Process and Right of Confrontation—Jencks Act, 58 Mich. L. Rev. 888 (1960). Lo que aquí está envuelto no son conceptos mínimos de garantía constitucional. Hay algo más. Es el principio que sólo se hace justicia cuando se conoce toda la verdad. State v. Johnson, 28 N.J. 133, 145 A.2d 313 (1958) y Hickman v. Jencks, 14 Van. L. Rev. 865, 875 (1961). Es esencial a nuestro sistema de gobierno que se establezcan aquellas prácticas procesales que hagan más fácil el descubrimiento de la verdad. En una verdadera democracia todo ciudadano tiene derecho a que si es acusado de delito público, se le procese y condene bajo unas reglas que le garanticen un juicio justo en el concepto lato del término, ya que el estado no está interesado en interponer obstáculos para que se conozcan todos los hechos y pueda descubrirse la verdad. People v. Moses, 11 Ill.2d 84, 142 N.E.2d 1 (1957). (Énfasis suplido.) Pueblo v. Ribas, ante, pág. 389.
*51Posteriormente, en Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962), ampliamos la norma establecida en Pueblo v. Ribas, ante. Resolvimos que la defensa tiene derecho a que el fiscal le entregue copia de la declaración jurada de un testigo renunciado por éste como prueba de carácter acumulativo cuando la defensa sienta a declarar a dicho testigo. Allí expresamos que impedir que la defensa, en una situación como la que ese caso presentaba, obtuviera la declaración prestada por el testigo, “no es cónsono con el concepto de justicia que debe inspirar todo proceso criminal”. En el referido caso, con motivo de lo antes reseñado, revocamos la convicción decretada.
En Pueblo v. Martell Cajigas, 88 D.P.R. 636 (1963), aun cuando ratificamos la norma establecida en Pueblo v. Díaz Díaz, ante, modificamos un tanto la misma. Resolvimos que —no obstante haber cometido error el foro de instancia al negarse a ordenarle al fiscal que le entregara a la defensa copia de la declaración jurada de un testigo llamado a testificar por la defensa, luego de haber sido renunciado por el Estado— dados los hechos particulares del caso dicho error no ameritaba la revocación de la sentencia apelada. Sostuvimos que no se justificaba revocar la convicción decretada en vista de que el testimonio prestado por dicho testigo había favorecido a la defensa y contradicho la teoría del Ministerio Público y de que el acusado no había demostrado que el error cometido le había ocasionado “perjuicio sustancial”.
Apoyándonos en “nuestra facultad inherente de supervisar los procedimientos judiciales”, en Pueblo v. Quiñones Ramos, 99 D.P.R. 1 (1970), ampliamos todavía más la norma hasta entonces imperante al resolver que la defensa de un acusado tiene derecho a inspeccionar las declaraciones juradas en poder del Ministerio Público de aquellos testigos de cargo que son renunciados por el Estado por razón de constituir su testimonio prueba de carácter *52acumulativo aun cuando dichos testigos no sean llamados a declarar por la defensa. En dicho caso, no obstante lo antes expresado, nos negamos a revocar la sentencia apelada al considerar que el error cometido por el foro de instancia al sostener la negativa del fiscal a entregar dichas declaraciones, a la luz de la otra prueba de cargo desfilada, no le había causado “un perjuicio sustancial” al apelante.
Reiterando que el interés principal del Estado en una causa criminal no es ganar un caso sino que se haga justicia, en Pueblo v. Delgado López, 106 D.P.R. 441 (1977), resolvimos que la “defensa tiene derecho a examinar cualquier escrito del testigo sobre el asunto que sea objeto de su testimonio que esté disponible en el momento en que declare y que no tenga carácter privilegiado, no importa que no fuese hecho bajo juramento o que no esté en posesión del ministerio público”. (Énfasis suplido.) Pueblo v. Delgado López, ante, pág. 445.
En Pueblo v. Cancel Hernández, 111 D.P.R. 625 (1981),(2) citando como precedentes a Brady v. Maryland, 373 U.S. 83 (1963) y a United States v. Agurs, 472 U.S. 97 (1976), resolvimos que el Ministerio Público viene en la obligación, aun sin que el acusado lo solicite, de suplirle á la defensa el nombre y dirección de cualquier persona que haya entrevistado que pueda aportar prueba favorable al acusado. Expresamos en dicho caso, respecto a la accesibilidad por parte del acusado a información en poder del Estado, que la “inclinación histórica de este Tribunal, ... en ausencia de directriz legislativa o exigencia constitucional en contrario, ha sido la de intentar, situación a situación, armonizar los intereses envueltos y proteger *53tanto los derechos del acusado como los del estado”. (Énfasis suplido.) Pueblo v. Cancel Hernández, ante, pág. 628.
I — I HH
Como hemos podido notar, el enfoque que históricamente ha permeado nuestras decisiones relativas a la materia en controversia ha sido siempre a los efectos de que el objetivo de todo procedimiento judicial no puede ser otro que el esclarecimiento de la verdad. Véase Pueblo v. Tribunal Superior, 80 D.P.R. 702 (1958).
Ese propósito u objetivo es más factible cuando el fiscal a cargo de la investigación de unos hechos delictivos le toma prontamente declaración jurada a toda persona que tenga conocimiento de algún hecho relevante a los ocurridos.
Dicha acción por parte del Ministerio Público resulta de gran beneficio no sólo para las dos partes que luego se enfrentarán en el proceso judicial correspondiente, sino para el sistema de justicia en general imperante en nuestra jurisdicción.
En primer lugar, el hecho de que exista una declaración jurada por escrito “beneficia” al Estado por cuanto “impide” que el testigo cambie con facilidad su versión de lo ocurrido en perjuicio de la teoría del Ministerio Fiscal.(3) Por otro lado, no hay duda de que también “beneficia” al acusado por razón de que “evita” que el testigo añada con facilidad a lo ya declarado en perjuicio de los mejores intereses de la defensa. Por último, la calidad de la justicia que se dispensa en nuestra tierra resulta beneficiada por cuanto la versión que originalmente presta un testigo, en tiempo cercano a la ocurrencia de los hechos delictivos, resulta como regla general más confiable por razón de que en dicho *54momento su recuerdo de lo ocurrido es más certero. Todo ello ayuda al esclarecimiento de la verdad, que, después de todo, es el objetivo que nos anima a todos.
I — I
En el presente caso, como surge de la propia sentencia emitida por el Tribunal, el fiscal investigador de los hechos que se le imputan al apelante —no obstante haber entrevistado en dos ocasiones distintas al testigo en controversia y aun cuando en ambas ocasiones estaba presente una taquígrafa de récord que fácilmente pudo haber tomado la declaración del testigo— ni le tomó juramento a dicha persona ni redujo a escrito la declaración de ésta.
Conforme las normas usuales y ordinarias de investi-gación de casos criminales, dicha acción resulta altamente irregular, sobre todo, cuando consideramos que el Ministerio Fiscal no brindó una explicación satisfactoria del porqué de su proceder. La misma no puede haber tenido otro propósito que el de evitar o burlar la aplicación de la jurisprudencia antes reseñada por alguna razón que desconocemos.
Somos del criterio que este tipo de conducta por parte del Ministerio Fiscal amerita el más enérgico repudio y censura por parte de este Tribunal. Ello en protección del derecho de todo imputado de delito a un juicio justo e imparcial. Debe mantenerse presente que la meta u objetivo de todos los participantes en un proceso criminal debe siempre ser el esclarecimiento de la verdad y el deseo genuino de que se haga la mejor justicia de que nosotros los seres humanos somos capaces. Un proceso judicial no puede convertirse meramente en una competencia donde prevalezca el más listo o el más hábil. Es por ello que la función del fiscal nunca puede ser la de poner obstáculos en la búsqueda de esa verdad. La acción intencional de no *55tomarle prontamente declaraciones juradas a los testigos podría tener, en casos apropiados(4) consecuencias serias y graves para la sociedad en particular y para la adminis-tración de la justicia en general. Cf. Regla 49 de Evidencia de 1979 para el Tribunal General de Justicia, 32 L.P.R.A. Ap. IV; Pueblo v. Arreche Holdun, 114 D.P.R. 99, 114-115, n. 25 (1982).

IV

En el presente caso, no obstante haber incurrido el fiscal investigador en esta indeseable y censurable práctica, dados los hechos particulares del caso, su inexplicada omisión no le causó al apelante el “perjuicio sustancial” que hace imperativa la revocación de las sentencias apeladas. Pueblo v. Martell Cajigas, ante; Pueblo v. Quiñones Ramos, ante. Es por ello que concurrimos con la sentencia confirmatoria emitida por el Tribunal.

(1) Caso por infracción a la Ley de Bolita.


(2) Caso en que el acusado, quien no había estado presente en un allanamiento realizado por la Policía en su residencia, solicitó que el Ministerio Público le brindara los nombres y direcciones de las personas que presenciaron los hechos y que habían sido interrogadas por la Policía.


(3)E1 testigo, al así actuar, se expone a la posibilidad de una acusación por perjurio.


(4) Donde el Ministerio Público no pueda brindar una explicación razonable para haber así actuado y donde se trate del testimonio de testigos de cargo esenciales.